USDC IN/ND case 2:20-cr-00137-PPS-APR document 28 filed 05/28/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )    NO. 2:20 CR 00137-PPS/APR
                                              )
 MICHAEL McGREGOR,                            )
                                              )
               Defendant.                     )


                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Michael McGregor’s agreement to

enter a plea of guilty to Count 3 of the indictment pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. [DE 23, 26.] Following a hearing on the record on May

27, 2021 [DE 26], Judge Rodovich found that defendant understands the charge, his

rights, and the maximum penalty; that defendant is competent to plead guilty; that

there is a factual basis for defendant’s plea; that the defendant knowingly and

voluntarily entered into his agreement to enter a plea of guilty to Count 3 of the

indictment charging him with possession of a firearm which was an unregistered

shotgun having a barrel of less than 18 inches in length, in violation of 26 U.S.C. §§ 5845

and 5861(d); and that defendant's change of plea hearing could not be delayed without

serious harm to the interests of justice. Judge Rodovich recommends that the Court

accept defendant’s plea of guilty and proceed to impose sentence. The parties have

waived objection to Judge Rodovich’s findings and recommendation. [DE 26.]
USDC IN/ND case 2:20-cr-00137-PPS-APR document 28 filed 05/28/21 page 2 of 2


       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Michael McGregor’s plea of guilty, to which objections have been

waived, the Court hereby ADOPTS the findings and recommendation [DE 26] in their

entirety.

       Defendant Michael McGregor is adjudged GUILTY of Count 3 of the indictment.

       The sentencing hearing is SET for October 5, 2021 at 9:30 a.m.

Hammond/Central time.

ENTERED: May 28, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
